SACKETT, Judge
(specially concurring).
I specially concur.
The issue in this appeal is whether a debtor in exercising a right of first refusal under section 524.910(2) takes the land subject to a judgment lien for a note that had been secured by a mortgage on the land.
Plaintiff-appellant Hansen-Friedrichsen, Inc., and Jerry Hansen, in lieu of foreclosure, conveyed to defendant-appellee Citizens Bank a 340-acre farm in Dallas County. After the conveyance, Citizens Bank obtained a judgment against plaintiff on a promissory note secured by a second mortgage on the real estate. Citizens Bank sought to sell the Dallas County farm. Section 524.910(2) gave plaintiff the right of first refusal on an offer defendant bank received for the farm. Defendant bank received an offer from defendant Merle Knuth. When plaintiff was notified of Knuth’s offer, plaintiff offered to buy the parcel on the same terms and conditions as Knuth. The bank did not consider the two offers identical because plaintiff’s offer called for the property to be conveyed absent any lien on the judgment for the promissory note that had been secured by a second mortgage. Plaintiff contends the *66offers are the same because in either case the bank would convey fee simple title.
The issue is not one of the bank giving up its judgment against the plaintiff. The issue is the bank giving up any lien the judgment would impose on the 340 acres. The plaintiff is not contending the defendant give up the judgment, only the lien.
Plaintiff seeks to put itself in a position comparable to a redeeming debtor under section 628.2, which provides in relevant part:
* * * * * *
Any real property redeemed by the debt- or shall thereafter be free and clear from any liability for any portion of the judgment under which the real property was sold.
However, I do not construe section 524.-910(2) to give plaintiff the right to repurchase the property free of a lien of a deficiency that would attach on repurchase.